DETAILED ACTION
Response to Amendment
Applicant’s amendment to claims 1, 7, 21-22, and 25 in the response filed February 26, 2021 are acknowledged by the Examiner.
Claims 1-2, 4-8, and 10-25 are pending in the current action.

 Response to Arguments
With respect to claims 1-2, 4-8, and 10-25, Applicant argues that the previous rejection does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Heeke et al remains the primary art in the current rejection as it continues to share structural and functional characteristics with the claimed invention. 
Applicant argues that Heeke teaches away from the tongue training reflex contact, Examiner disagrees. Both the device of Heeke and the device of Alvarez relate to the problem of remedying sleep apnea, Heeke does so by allowing for an external device to apply a continuous source of air which prevents collapsing of the airway, Alvarez does so by stimulating the tongue to prevent airway collapse. One does not need to be contacting the tongue stimulator at all times for the feature to remain effective, as argued, and the air pressure which prevents airway collapse is a constant force even with swallowing or tongue activity, thus the methods of preventing airway collapse can be used together. Further the device of Alvarez, which teaches the tongue stimulator is detailed to be capable of use with an air pressure system ([0029]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heek et al (US 2003/0015198) in view of Herman et al (US 2013/0066236) and in view of Jansheski (US 2008/0138766) and in view of Ingemarsson-Matzen (US 2014/0352701) an in view of Alvarez et al (US 2013/0298916) and in view of Thornton (US 5427117).
With respect to claim 1, Heeke et al discloses An oral appliance, comprising: first and second generally U-shaped body members adapted to be positioned over at least a portion of first and second arches of teeth, wherein said first and second body members each have a plurality of connecting holes on an opposed pair of contact surface thereof (Fig 6-10, bodies 212/214); angled inner surfaces on the first and second body members being configured to guide the user's tongue toward a position that minimizes interference with breathing (Fig 6, device is capable of claimed function as they are angled following the shape of the mouth- Fig 11A); at least a pair of repositionable spacing elements removably disposed on said opposed contact surfaces of each of said first and second U-shaped body members proximate said midpoint (Fig 10, Fig 11A, positioner shown); a plurality of connecting pegs positioned on each of a first and a second side of said base plate and projecting a distance from said base plate (Fig 10, pegs 234/242); wherein the first and second generally U-shaped body members are lockable both translatably and pivotably with respect to one another by said spacing elements but are not hingably attached and not are movable relative to each other in a locked condition during said use (Fig 7, [0085]). 
Heeke et al is silent on each of the generally U-shaped body members comprising both a rigid portion and a moldable portion, the moldable portion overlaying the rigid portion and being configured to mold to respective ones of the at least a portion of first and second arches of a user's teeth during a use; at least a pair of recesses, each of the pair of recesses disposed and extending partially along a side wall, and orthogonally positioned with respect to said contact surfaces, and each, disposed proximate a midpoint between a distal end and a proximal end of at least one of the first and second body members; a 
Herman teaches an analogous intraoral device with body members comprises a portion of rigid material 20 and a portion of flexible material 40 the moldable portion overlaying the rigid portion and being configured to mold to respective ones of the at least a portion of first and second arches of teeth during a use ([0043]-[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning members of Heeke et al to have the rigid and flexible material as taught by Herman in order to better fit to the individual user (Herman et al [0046]).
Heeke et al/Herman discloses the device as discussed above. 

Jansheski teaches an analogous intra oral device having a spacer 12 with pegs 22a/22b fitted into a u shaped member 16/14, the u-shaped member at least a pair of recesses, each of the pair of recesses disposed and extending partially along a side wall, and orthogonally positioned with respect to said contact surfaces, and each, disposed proximate a midpoint between a distal end and a proximal end of at least one of the first and second body members (Fig 4A, recesses in 16); each said spacing elements each further comprise a generally flat base plate and a side latching element positioned 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning members of Heeke et al/Herman to have the recesses and side latches as taught by Jansheski in order to allow for separate ports of the device to flex while maintaining the comfort in the mouth and without distorting important device features (Jansheski [0025]).
Heeke et al/Herman/Jansheski disclose the device as discussed above.
Heeke et al/Herman/Jansheski is silent on a first spacing protrusion at a first nadir disposed on a bottom planar surface of the first body member; a second spacing protrusion at a second nadir disposed on an upper planar surface of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members during a contact therebetween; a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; each of the connecting pegs having a width that tapers from its distal end toward said base plate, each of the plurality of connecting holes being adapted to removably receive at least one of the connecting pegs in a snap-fit connection; wherein the spacing element is selectable amongst a plurality of spacing elements that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected spacing element.
Ingemarsson-Matzen teaches an analogous peg connection for an oral device wherein the oral device has a first spacing protrusion at a first nadir disposed on a bottom planar surface of the first body member; a second spacing protrusion at a second nadir disposed on an upper planar surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the body members and base plate member of Heek et al/Herman et al/Jansheski to have the snap fit connection pegs and spacing protrusions as taught by Ingemarsson-Matzen in order to ensure the plate members remain intact as desired (Ingemarsson-Matzen [0185]).
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen disclose the device as discussed above.
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen is silent on a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; wherein the spacing element is selectable amongst a plurality of spacing elements that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected spacing element.
Alvarez et al teaches an analogous intra oral which aid in remedying sleep apnea ([0025]) device having an upper oral tray 11 and a lower oral tray 27, the upper tray further having a tongue training reflex contact 21 disposed on said angled inner surface 15 of said first body member ([0049]), said tongue training reflex contact extending outwardly from said angled inner surface of said first body member ([0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper member of Heeke et al/Herman/Jansheski/Ingemarsson-Matzen to have the tongue training reflex as taught by Alvarez et al in order to improve sleep conditions by further opening the airway of the user (Alvarez et al [0025]).
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al disclose the device as discussed above.

Thornton teaches analogous intra oral device with protruding pegs 16 on wherein the spacing element is selectable amongst a plurality of spacing elements that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected spacing element (Thornton Fig 2a, different pegs configuration of 16a-16c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing element of Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al to have the plurality of spacing elements as taught by Thornton in order to ensure comfort and to ensure the device best fits the user’s needs (Thornton col 4 ln 30-35). 

    PNG
    media_image1.png
    798
    1113
    media_image1.png
    Greyscale

Annotated Fig 8, Ingemarsson-Matzen
With respect to claim 2, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance of claim 1, wherein: an exterior surface of each of the first and second U-shaped body members comprises the generally horizontal contact surface contiguously coupled to first and second generally vertical side surfaces forming an interior channel therein (Heeke et al Fig 6, Fig 11A, channel shown), wherein the first vertical side surface is adapted to correspond to a front surface of one of the first or second arches of teeth and the second vertical side surface is adapted to correspond to a back surface of the first or second arches of teeth, the interior channel of the U-shaped body generally conforming to a shape of the first or second arches of teeth (Heeke et al [0072])(Ingemarsson-Matzen Fig 1).  
With respect to claim 4, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 1, wherein the moldable portion comprises a 
With respect to claim 5, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 1, wherein said generally U- shaped body members comprise a material that is capable of being molded to conform to a shape of a dental arch of a patient with the application of heat (Herman et al [0047]).  
With respect to claim 6, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 1, wherein the moldable portion comprises a flexible heat responsive polymeric material that shapes to a user's first or second arch of teeth in response to heating and then cooling the U-shaped body member (Herman et al [0046], [0047]).  
With respect to claim 7, Heeke et al discloses An oral appliance, comprising: first and second generally U-shaped body members adapted to be positioned over at least a portion of first and second arches of teeth (Fig 6-10, bodies 212/214), and said first and second body members each have a plurality of connecting holes on a contact surface (Fig 9A, holes 256); angled inner surfaces on the first and second body members being configured to guide the user's tongue toward a position that minimizes interference with breathing (Fig 6, device is angled and would be capable of this function); at least one adjustment plate having at least two connecting pegs for repositionably connecting opposing surfaces of said first and second body members, the at least one adjustment plate positioned perpendicularly to a respective side latching element (Fig 10, plate 236 with pegs 242/234); the at least one adjustment plate being configured to secure the first and second body members at a single relative positioning relative to one another when the first and second body members engage one another (Fig 10, Fig 6); wherein the first and second generally U-shaped body members are lockable both translatably and pivotably with respect to one another by said spacing elements and not movable relative to each other in a locked condition during said use (Fig 6, Fig 10).
Heeke et al is silent on wherein each of said body members comprises a portion of rigid material and a portion of flexible material; at least one recess disposed in and extending partially in a side wall, orthogonally positioned with respect to biting surfaces, that is disposed between a distal end and a proximal end of at least one of the first and second body members; a first spacing protrusion at a first 
Herman teaches an analogous intraoral device with body members comprises a wherein each of said body members comprises a portion of rigid material and a portion of flexible material ([0043]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning members of Heeke et al to have the rigid and flexible material as taught by Herman in order to better fit to the individual user (Herman et al [0046]).
Heeke et al/Herman discloses the device as discussed above. 
Heeke et al/Herman is silent at least one recess disposed in and extending partially in a side wall, orthogonally positioned with respect to biting surfaces, that is disposed between a distal end and a proximal end of at least one of the first and second body members; a first spacing protrusion at a first nadir of the first body member;AMENDMENT5GELMI.P002 a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members; a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; and each side latching element being at least partially received within a corresponding one of the at least one recess; 
Jansheski teaches an analogous intra oral device having a spacer 12 with pegs 22a/22b fitted into a u shaped member 16/14, the u-shaped member at least one recess disposed in and extending partially in a side wall, orthogonally positioned with respect to biting surfaces, that is disposed between a distal end and a proximal end of at least one of the first and second body members (Fig 4A, recesses in 16); and each side latching element being at least partially received within a corresponding one of the at least one recess; (Fig 4A, Fig 2A, flat base 12a with side latches 12b and 12b- each side of gap 36 interpreted to be a side latch and wherein the at least one adjustment plate includes a protruding side element that is receivable within said recess of said side wall (Fig 4A, side latches 12b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning members of Heeke et al/Herman to have the recesses and side latches as taught by Jansheski in order to allow for separate ports of the device to flex while maintaining the comfort in the mouth and without distorting important device features (Jansheski [0025]).
Heeke et al/Herman/Jansheski disclose the device as discussed above.
Heeke et al/Herman/Jansheski is silent on a first spacing protrusion at a first nadir of the first body member;AMENDMENT5GELMI.P002 a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members; a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; and wherein each of the connecting pegs has a width that tapers from its distal end toward said base plate, each of the plurality of connecting holes being adapted to removably receive at least one of the connecting pegs in a snap-fit 
Ingemarsson-Matzen teaches an analogous intraoral device having at least a pair of recesses, each of the pair of recesses disposed and extending partially in a side wall that is disposed proximate a midpoint between a distal end and a proximal end of at least one of the first and second body members (Fig 11, Fig 17, recesses shown on internal walls of trays 11/12 for hinge 4); a first spacing protrusion at a first nadir of the first body member; a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members (Fig 16, protrusions 15 on both trays 11/12 shown at respective nadirs); and wherein each of the connecting pegs has a width that tapers from its distal end toward said base plate; in a snap-fit connection ([0191], Fig 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the body members and base plate member of Heeke et al/Herman et al to have the snap fit connection pegs and spacing protrusions as taught by Ingemarsson-Matzen in order to ensure the plate members remain intact as desired (Ingemarsson-Matzen [0185]).
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen disclose the device as discussed above.
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen is silent on a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; wherein the at least one adjustment plate is selectable amongst a plurality adjustment plates that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected at least one adjustment plate.
Alvarez et al teaches an analogous intra oral which aid in remedying sleep apnea ([0025]) device having an upper oral tray 11 and a lower oral tray 27, the upper tray further having a tongue training reflex contact 21 disposed on said angled inner surface 15 of said first body member ([0049]), said tongue 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper member of Heeke et al/Herman/Jansheski/Ingemarsson-Matzen to have the tongue training reflex as taught by Alvarez et al in order to improve sleep conditions by further opening the airway of the user (Alvarez et al [0025]).
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al disclose the device as discussed above.
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al is silent on wherein the at least one adjustment plate is selectable amongst a plurality adjustment plates that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected at least one adjustment plate.
Thornton teaches analogous intra oral device with protruding pegs 16 wherein the at least one adjustment plate is selectable amongst a plurality adjustment plates that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected at least one adjustment plate (Thornton Fig 2a, different pegs configuration of 16a-16c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pegs of Heeke et al/Herman/Jansheski/Ingemarsson-Matzen to have the plurality of spacing elements as taught by Thornton in order to ensure comfort and to ensure the device best fits the user’s needs (Thornton col 4 ln 30-35). 
With respect to claim 8, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7, wherein: an exterior surface of each of the first and second U-shaped body members comprises the contact surfaces contiguously coupled first and second generally vertical side surfaces forming an interior channel therein (Heeke et al Fig 6, Fig 11A, channel shown), wherein the first vertical side surface is adapted to correspond to a front surface of one of the first or second arches of teeth and the second vertical side surface is adapted to correspond to a 
With respect to claim 10, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7, wherein at least a portion of the first and second U-shaped body members comprises a material selected from the group consisting of a flexible polymeric material, a flexible ethylene material, a polymerizable acrylic compound, and a rigid polymeric material (Herman et al [0043]).  
  With respect to claim 11, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7, wherein said generally U- shaped body members comprise a material that is capable of being molded to conform to a shape of a dental arch of a patient with the application of heat (Herman [0047]).  
With respect to claim 12, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7, wherein at least a portion of the first and second U-shaped body members comprises a flexible heat responsive polymeric material that shapes to a user's first or second arch of teeth in response to heating and then cooling the U-shaped body member (Herman [0047]). 
With respect to claim 20 Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7, further comprising a plurality of pairs of adjustment plates, each pair of adjustment plates comprising connecting pegs positioned in different locations on said base plates (Thornton Fig 2a, different pegs configuration of 16a-16c).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton as applied to claim 7 above, and further in view of Cooper et al (US 20150173935)(priority to 2012).
With respect to claim 13, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7.

Cooper et al teaches an analogous intraoral device with a lateral width in the range of substantially 1 inch and substantially 2.5 inches ([0024], D2 is 36 mm which is 1.4 inches, thus is within the range and meets the claim limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton to have the dimensions as taught by Cooper et al. in order to ensure the device will fit the average user (Cooper et al [0015], [0022]).
With respect to claim 14, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7.
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton is silent on wherein the first or second body member has a longitudinal length in the range of substantially 2 inch and substantially 3 inches.
Cooper et al teaches an analogous intraoral device with the first or second body member has a longitudinal length in the range of substantially 2 inch and substantially 3 inches ([0024], D4 on both side plus D3 is 54 mm which is 2.13 inches, thus is within the range and meets the claim limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton to have the dimensions as taught by Cooper et al. in order to ensure the device will fit the average user (Cooper et al [0015], [0022]).
With respect to claim 15, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7.
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton is silent on wherein the first or second body member has a height thickness in the range of substantially 0.25 inch and substantially 0.75 inch.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton to have the dimensions as taught by Cooper et al. in order to ensure the device will fit the average user (Cooper et al [0015], [0022]).
With respect to claim 16, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7.
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton is silent on wherein the first or second body member has a lateral width of substantially 1.75 inches.
Cooper et al teaches an analogous intraoral device with wherein the first or second body member has a lateral width of substantially 1.75 inches ([0024], D2 is 36 mm which is 1.4 inches, 1.4 inches is substantially 1.75 inches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton to have the dimensions as taught by Cooper et al. in order to ensure the device will fit the average user (Cooper et al [0015], [0022]).
With respect to claim 17, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7.
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton is silent on wherein the first or second body member has a longitudinal length of substantially 2.5 inches.
Cooper et al teaches an analogous intraoral device with wherein the first or second body member has a longitudinal length of substantially 2.5 inches ([0024], D4 on both side plus D3 is 54 mm which is 2.13 inches, 2.13 inches is substantially 2.5 inches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et 
With respect to claim 18, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7.
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton is silent on wherein the first or second body member has a height thickness of substantially 0.5 inch.
Cooper et al teaches an analogous intraoral device wherein the first or second body member has a height thickness of substantially 0.5 inch ([0024], D8 combined with D6 is 11 mm which is .43 inches, .43 inches is substantially .5 inches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton to have the dimensions as taught by Cooper et al. in order to ensure the device will fit the average user (Cooper et al [0015], [0022]).
With respect to claim 19, Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The oral appliance according to claim 7.
Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton is silent on wherein the first or second body member has a height thickness of substantially 0.65 inch.
Cooper et al teaches an analogous intraoral device wherein the first or second body member has a height thickness of substantially 0.65 inch ([0024], D8 combined with D6 is 11 mm which is .43 inches, .43 inches is substantially .65 inches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heeke et al/Herman/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton to have the dimensions as taught by Cooper et al. in order to ensure the device will fit the average user (Cooper et al [0015], [0022]).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Heek et al in view of Jansheski and in view of Ingemarsson-Matzen and in view of Alvarez et al and in view of Thornton.
With respect to claim 21, Heeke et al discloses An oral appliance, comprising: first and second molded body members each body member comprising a contact surface and a pair of side walls orthogonally positioned with respect to biting surfaces (Fig 11A, Fig 11B, upper and lower bodies 212/214 shown to have channels created by side walls corresponding to the molars), wherein said first and second molded body members each has a plurality of connecting holes on a contact surface thereof (Fig 11A, Fig 11B, holes 232/244); angled inner surfaces on the first and second body members being configured to guide the user's tongue toward a position that minimizes interference with breathing (Fig 11A, Fig 11B, angle to match the teeth allowing the tongue to rest at the base of the mouth); and at least a pair of spacing elements configured so as to be repositionably interconnected between contact surfaces of said molded body members (Fig 11A, spacer 230), a plurality of connecting pegs positioned on each of a first and second side of said base plate and project a distance from said base plate (Fig 11A, spacer 230 with pegs 234), wherein the first and second molded body members are lockable both translatably and pivotably with respect to one another by said spacing elements (Fig 7).
Heeke et al is silent on each of AMENDMENT8GELMI.P002the side walls forming one or more recesses therein disposed between a distal end and a proximal end of each of the side walls, the recesses extending partially through each of the side walls, a first spacing protrusion at a first nadir of the first body member; a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members; a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; each of the spacing elements being received within a corresponding one of the one or more recesses to secure the at least one spacing element at a fixed position within a respective one of the recesses; and wherein each of the pair of spacing elements extends perpendicular to a side latching element and further comprises a generally flat base plate, each of the connecting pegs has a width that tapers from its distal end toward said base plate, each of the plurality of connecting holes being adapted to removably receive at least one of the connecting pegs in a snap-fit connection; wherein the spacing element is selectable amongst a plurality of spacing elements that have differing configurations of pegs such that a desired locked arrangement of the first and second 
Jansheski teaches an analogous intra oral device having a spacer 12 with pegs 22a/22b fitted into a u shaped member 16/14, the u-shaped member having each of the side walls forming one or more recesses therein disposed between a distal end and a proximal end of each of the side walls, the recesses extending partially through each of the side walls (Fig 4A, recesses in 16), each of the spacing elements being received within a corresponding one of the one or more recesses to secure the at least one spacing element at a fixed position within a respective one of the recesses (Fig 4A, Fig 2A, side latches 12b and 12b- each side of gap 36 interpreted to be a side latch); and wherein each of the pair of spacing elements extends perpendicular to a side latching element and further comprises a generally flat base plate (Fig 4A, Fig 2A, flat base 12a with side latches 12b and 12b- each side of gap 36 interpreted to be a side latch), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning members of Heeke et al to have the recesses and side latches as taught by Jansheski in order to allow for separate ports of the device to flex while maintaining the comfort in the mouth and without distorting important device features (Jansheski [0025]).
Heeke et al/ Jansheski disclose the device as discussed above.
Heeke et al/ Jansheski is silent on a first spacing protrusion at a first nadir of the first body member; a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members; a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; each of the connecting pegs has a width that tapers from its distal end toward said base plate, each of the plurality of connecting holes being adapted to removably receive at least one of the connecting pegs in a snap-fit connection; wherein the spacing element is selectable amongst a plurality of spacing elements that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members 
Ingemarsson-Matzen teaches an analogous intraoral device having at least a pair of recesses, each of the pair of recesses disposed and extending partially in a side wall that is disposed proximate a midpoint between a distal end and a proximal end of at least one of the first and second body members (Fig 11, Fig 17, recesses shown on internal walls of trays 11/12 for hinge 4); a first spacing protrusion at a first nadir of the first body member; a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members during a contact therebetween (Fig 16, protrusions 15 on both trays 11/12 shown at respective nadirs); at least a pair of repositionable spacing elements (Fig 16B, pair of spacing elements 4 shown); and a side latching element positioned perpendicularly to said flat base plate (Fig 17, spacing elements 4 shown to have a base with holes 22 and perpendicular side members); each of the connecting pegs having a width that tapers from its distal end toward said base plate a snap-fit connection ([0191], Fig 29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the body members and base plate member of Heek et al/Herman et al to have the pair of plate members, the snap fit connection pegs, and spacing protrusions as taught by Ingemarsson-Matzen in order to ensure the plate members remain intact as desired (Ingemarsson-Matzen [0185]).
Heeke et al/Jansheski/Ingemarsson-Matzen disclose the device as discussed above.
Heeke et al/Jansheski/Ingemarsson-Matzen is silent on a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; wherein the spacing element is selectable amongst a plurality of spacing elements that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected spacing element; and wherein each spacing element 
Alvarez et al teaches an analogous intra oral which aid in remedying sleep apnea ([0025]) device having an upper oral tray 11 and a lower oral tray 27, the upper tray further having a tongue training reflex contact 21 disposed on said angled inner surface 15 of said first body member ([0049]), said tongue training reflex contact extending outwardly from said angled inner surface of said first body member ([0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper member of Heeke et al/Jansheski/Ingemarsson-Matzen to have the tongue training reflex as taught by Alvarez et al in order to improve sleep conditions by further opening the airway of the user (Alvarez et al [0025]).
Heeke et al/Jansheski/Ingemarsson-Matzen/Alvarez et al disclose the device as discussed above.
Heeke et al/Jansheski/Ingemarsson-Matzen/Alvarez et al is silent on wherein the spacing element is selectable amongst a plurality of spacing elements that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected spacing element; and wherein each spacing element including a protruding side element that is receivable within a respective one of said recesses of said side wall.
Thornton teaches analogous intra oral device with protruding pegs 16 on wherein the spacing element is selectable amongst a plurality of spacing elements that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected spacing element (Thornton Fig 2a, different pegs configuration of 16a-16c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pegs of Heeke et al/Jansheski/Ingemarsson-Matzen/Alvarez et al to have the plurality of spacing elements as taught by Thornton in order to ensure comfort and to ensure the device best fits the user’s needs (Thornton col 4 ln 30-35). 
Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heeke et al in view of Cooper (US 2015/0173935) and in view of Jansheski and in view of Ingemarsson-Matzen and in view of Alvarez et al and in view of Thornton.
With respect to claim 22, Heeke et al discloses A kit for providing an oral appliance for correcting misalignment of a user's teeth or jaw to alleviating tension and/or stress ([0077], device has a series of parts placeable together thus is a kit and would have the claimed result); first and second generally U-shaped body members of said oral appliance, at least one of the first and second body members including a side wall (Fig 11A, Fig 11B, upper  212 and lower 214 body members shown U-shaped and shown designed to fit over the respective teeth arches); angled inner surfaces on the first and second body members being configured to guide the user's tongue toward a position that minimizes interference with breathing (Fig 11A, Fig 11B, angle to match the teeth allowing the tongue to rest at the base of the mouth); each of the adjustment plates or spacers being configured to secure the first and second body members at a relative positioning relative to one another when the first and second body members engage one another ([0077], [0079]); and wherein said first and second U-shaped body members each has a plurality of connecting holes on a contact surface thereof (Fig 11A, Fig 11B, holes 244/232), each of said adjustment plates or spaces comprise a generally flat base plate (Fig 10, base 236), a plurality of connecting pegs positioned on each of a first and second side of said base plate and project a distance from said base plate (Fig 10, pegs 234/242); wherein the first and second generally U-shaped body members are lockable both translatably and pivotably with respect to one another by said spacing elements and not are movable relative to each other in a locked condition (Fig 6).
Heeke et al is silent on wherein said kit comprises: a storage container having a plurality of cavities for housing an oral appliance; orthogonally positioned with respect to biting surfaces, having one or more recesses extending partially therethrough at a location disposed between a distal end and a proximal end of the at least one of the first and second body members; a first spacing protrusion at a first nadir of the first body member; a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members; a tongue training 
Cooper et al teaches an analogous intraoral device having a storage container 602 having a plurality of cavities for housing an oral appliance ([0027], storage 602 shown to have cavities for devices); and a plurality of different pairs and heights of spacers stored in a visibly accessible manner ([0027], storage 602 shown to display the devices in a visibly accessible manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to store the device of Heeke et al in a container as taught possible by Cooper et al. in order to allow for storage and ensure cleanliness with a seal (Cooper et al. [0027]).
Heeke et al/Cooper et al discloses the device as discussed above.
Heeke et al/Cooper et al is silent on orthogonally positioned with respect to biting surfaces, having one or more recesses extending partially therethrough at a location disposed between a distal end and a proximal end of the at least one of the first and second body members; a first spacing protrusion at a first nadir of the first body member; a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members; a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; each of the adjustment plates or spacers being configured to be received within a corresponding one of the one or 
Jansheski teaches an analogous intraoral device with a spacer 12 with pegs 22a/22b fitting into a u-shaped member, the u-shaped member having orthogonally positioned walls with respect to biting surfaces (Fig 1C, wall 16), having one or more recesses extending partially therethrough at a location disposed between a distal end and a proximal end of the at least one of the first and second body members (Fig 4A, recesses in 16); each of the adjustment plates or spacers being configured to be received within a corresponding one of the one or more recesses (Fig 4A, Fig 2A, flat base 12a with side latches 12b and 12b into recess in wall 16); and wherein the spacing element including a protruding side element that is receivable within said recess of said side wall (Fig 2A, side latches 12b and 12b into recess in wall 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning members of Heeke et al/Cooper to have the recesses and side latches as taught by Jansheski in order to allow for separate ports of the device to flex while maintaining the comfort in the mouth and without distorting important device features (Jansheski [0025]).
Heeke et al/Cooper/Jansheski disclose the device as discussed above.
Heeke et al/Cooper/Jansheski is silent on a first spacing protrusion at a first nadir of the first body member; a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members; a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; each of the connecting pegs has a width that tapers from its distal end toward said base plate, each of the plurality of connecting holes being 
Ingemarsson-Matzen teaches an analogous intraoral device having at least a pair of recesses, each of the pair of recesses disposed and extending partially in a side wall that is disposed proximate a midpoint between a distal end and a proximal end of at least one of the first and second body members (Fig 11, Fig 17, recesses shown on internal walls of trays 11/12 for hinge 4); a first spacing protrusion at a first nadir of the first body member; a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members during a contact therebetween (Fig 16, protrusions 15 on both trays 11/12 shown at respective nadirs); at least a pair of repositionable spacing elements (Fig 16B, pair of spacing elements 4 shown); and a side latching element positioned perpendicularly to said flat base plate (Fig 17, spacing elements 4 shown to have a base with holes 22 and perpendicular side members); each of the connecting pegs having a width that tapers from its distal end toward said base plate a snap-fit connection ([0191], Fig 29); wherein each of the at least a pair of repositionable spacing elements is configured to correspond to one relative positioning of the first and second body members with respect to one another ([0185]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the body members and base plate member of Heeke et al/Cooper/Jansheski to have the pair of plate members, the snap fit connection pegs, and spacing protrusions as taught by Ingemarsson-Matzen in order to ensure the plate members remain intact as desired (Ingemarsson-Matzen [0185]).
Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen discloses the device as discussed above. 
Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen is silent on a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; wherein the spacing element is selectable amongst a plurality of provided spacing elements that have differing configurations 
Alvarez et al teaches an analogous intra oral which aid in remedying sleep apnea ([0025]) device having an upper oral tray 11 and a lower oral tray 27, the upper tray further having a tongue training reflex contact 21 disposed on said angled inner surface 15 of said first body member ([0049]), said tongue training reflex contact extending outwardly from said angled inner surface of said first body member ([0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper member of Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen to have the tongue training reflex as taught by Alvarez et al in order to improve sleep conditions by further opening the airway of the user (Alvarez et al [0025]).
Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen/Alvarez et al disclose the device as discussed above.
Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen/Alvarez et al is silent on Thornton teaches analogous intra oral device with protruding pegs 16 wherein the spacing element is selectable amongst a plurality of provided spacing elements that have differing configurations of pegs such that a desired locked arrangement of the first and second generally U-shaped body members with respect to one another is determinable based on the selected spacing element (Thornton Fig 2a, different pegs configuration of 16a-16c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pegs of Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen/Alvarez et al to have the plurality of spacing elements as taught by Thornton in order to ensure comfort and to ensure the device best fits the user’s needs (Thornton col 4 ln 30-35). 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton as applied to claim 22 above, and further in view of Herman.
With respect to claim 23, Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The kit according to claim 22, wherein said generally U- shaped body members have opposing upper and lower planar surfaces (Heeke et al Fig 11A, 11B).
Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton is silent on the body members comprising a material that is capable of being molded to conform to a shape of a dental arch of a patient with the application of heat.
Herman teaches an analogous intraoral device with body members comprises a portion of rigid material 20 and a portion of flexible material 40, the material 40 of the body members comprising a material that is capable of being molded to conform to a shape of a dental arch of a patient with the application of heat (Herman [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning members of Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton to have the rigid and flexible material as taught by Herman in order to better fit to the individual user (Herman et al [0046]).
With respect to claim 24, Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton discloses The kit according to claim 22.
Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton is silent on wherein the body members comprise a material selected from the group consisting of a flexible polymeric material, a flexible ethylene material, a rigid polymeric material, and a polymerizable acrylic compound (Herman [0043]).  
Herman teaches an analogous intraoral device with body members comprises a portion of rigid material 20 and a portion of flexible material 40, the material 40 of the body members comprise a material selected from the group consisting of a flexible polymeric material, a flexible ethylene material, a rigid polymeric material, and a polymerizable acrylic compound (Herman [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning members of Heeke et al/Cooper/Jansheski/Ingemarsson-Matzen/Alvarez et al/Thornton to have the rigid and flexible material as taught by Herman in order to better fit to the individual user (Herman et al [0046]).
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heeke et al in view of Jansheski and in view of Ingemarsson-Matzen and in view of Alvarez et al.
With respect to claim 25, Heeke et al discloses A method for improving the alignment of a user's jaw and related anatomical structures for enhanced airway function ([0077]): comprising the steps of: providing an oral appliance (Fig 11A, Fig 11B), comprising: first and second generally U-shaped body members adapted to be positioned over at least a portion of first and second arches of teeth (Fi g11A, Fig 11B, bodies 212/214), angled inner surfaces on the first and second body members being configured to guide the user's tongue toward a position that minimizes interference with breathing (Fig 11A, Fig 11B, angle to match the teeth allowing the tongue to rest at the base of the mouth) adjustment plates, each of the first and second adjustment plates having at least two connecting pegs on each of a first and second side thereof, the first and second adjustment plates securing the at least two pegs at a fixed position (Fig 10, Fig 11B, plates 230 with pegs 234/242); connecting opposing contact surfaces of said first and second body members with said first adjustment plate ([0072]); placing said oral appliance between upper and lower teeth of a user ([0077]); removing said oral appliance from said upper and lower teeth of a user ([0077], adjustment); disconnecting said opposing contact surfaces of said first and second body members from said first adjustment plate ([0077], adjustment); connecting opposing contact surfaces of said first and second body members with said second adjustment plate to form a second oral appliance ([0077]); and placing said second oral appliance between upper and lower teeth of a user, wherein at least one of said correcting pegs on said first adjustment plate is in different position from at least one of said connecting pegs on said second adjustment plate ([0077]), wherein said first and second U-shaped body members each has a plurality of connecting holes on a contact surface thereof (Fig 11A, Fig 11B, holes 244/232), each of said adjustment plates or spaces comprise a generally flat base plate, a plurality of connecting pegs positioned on each of a first and second side of said base plate and project a distance from said base plate (Fig 10, plate 236), each of the AMENDMENT10 GELMLP002 plurality of connecting holes being adapted to removably receive at least one of the connecting pegs ([0077]).
Heeke et al is silent on at least one of the first and second body members including one or more recesses extending partially through a location AMENDMENT9 GELMI.P002between a proximal end and a distal end of a side wall,  a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; the first and second adjustment plates being removably receivable in a corresponding one of the one or more recesses, each of the connecting pegs has a width that tapers from its distal end toward said base plate, each of the AMENDMENT10 GELMLP002 plurality of connecting holes being adapted to removably receive at least one of the connecting pegs in a snap-fit connection.
Jansheski teaches an analogous intra oral device having a spacer 12 with pegs 22a/22b fitted into a u shaped member 16/14, the u-shaped member at least one of the first and second body members including one or more recesses extending partially through a location AMENDMENT9 GELMI.P002between a proximal end and a distal end of a side wall, orthogonally positioned with respect to biting surfaces, of the at least one of the first and second body members (Fig 4A, recesses in 16); the first and second adjustment plates being removably receivable in a corresponding one of the one or more recesses (Fig 4A, Fig 2A, flat base 12a with side latches 12b and 12b- each side of gap 36 interpreted to be a side latch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning members of Heeke et al to have the recesses and side latches as taught by Jansheski in order to allow for separate ports of the device to flex while maintaining the comfort in the mouth and without distorting important device features (Jansheski [0025]).
Heeke et al/Jansheski discloses the device as discussed above. 
Heeke et al/Jansheski is silent on a first spacing protrusion at a first nadir of the first body member; a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members; a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member; each of the connecting pegs has a 
Ingemarsson-Matzen teaches an analogous intraoral device having at least a pair of recesses, each of the pair of recesses disposed and extending partially in a side wall that is disposed proximate a midpoint between a distal end and a proximal end of at least one of the first and second body members (Fig 11, Fig 17, recesses shown on internal walls of trays 11/12 for hinge 4); a first spacing protrusion at a first nadir of the first body member; a second spacing protrusion at a second nadir of the second body member, the first and the second spacing protrusion being configured to rest against one another and define a front air gap between a front region of the first and second body members during a contact therebetween (Fig 16, protrusions 15 on both trays 11/12 shown at respective nadirs); at least a pair of repositionable spacing elements (Fig 16B, pair of spacing elements 4 shown); and a side latching element positioned perpendicularly to said flat base plate (Fig 17, spacing elements 4 shown to have a base with holes 22 and perpendicular side members); each of the connecting pegs having a width that tapers from its distal end toward said base plate a snap-fit connection ([0191], Fig 29); and said side latching elements each configured with respect to said base plate in a snap-fit engagement, the side latching element being removably receivable within a corresponding one of the at least a pair of recesses (Fig 17, Fig 11), wherein each of the at least a pair of repositionable spacing elements is configured to correspond to one relative positioning of the first and second body members with respect to one another ([0185]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the body members and base plate member of Heek et al/Jansheski to have the nadir protrusion the snap fit connection pegs as taught by Ingemarsson-Matzen in order to ensure the plate members remain intact as desired (Ingemarsson-Matzen [0185]).
Heeke et al/Jansheski/Ingemarsson-Matzen discloses the device as discussed above. 
Heeke et al/Jansheski/Ingemarsson-Matzen is silent on a tongue training reflex contact disposed on said angled inner surface of said first body member, said tongue training reflex contact extending outwardly from said angled inner surface of said first body member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper member of Heeke et al/Jansheski/Ingemarsson-Matzen to have the tongue training reflex as taught by Alvarez et al in order to improve sleep conditions by further opening the airway of the user (Alvarez et al [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786